
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(w)


Non-Qualified Stock Option Agreement Pursuant to
The Dow Chemical Company 2003 Non-Employee Directors' Stock Incentive Plan

The Dow Chemical Company ("the Company") has delivered to you prospectus
material pertaining to shares of the Company's Common Stock covered by The Dow
Chemical Company 2003 Non-Employee Directors' Stock Incentive Plan ("the Plan").
This instrument is referred to herein as "this Agreement." Terms that are used
herein and defined in the Plan are used as defined in the Plan. THIS DOCUMENT
CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933.

TERMS AND CONDITIONS

1.This Agreement is in all respects subject to the terms and conditions of the
Plan, all of which are hereby incorporated herein and by reference made a part
hereof.

2.The Option grant covered by this Agreement ("Option") shall vest after one
year after the date of this agreement.

3.The term of the Option is ten years from the date of grant. This Options are
exercisable only to the extent they have vested as provided in Item 2. During
your lifetime this Option may not be exercised by any person other than you.

4.In the event of your death, the beneficiary (if any) last designated by you on
the stock option beneficiary designation form prescribed by the Compensation
Committee may exercise this Option and otherwise succeed to your rights
hereunder. If no such beneficiary is effectively designated by you or in the
event of the death or nonexistence of a designated beneficiary without a
designated successor, your legal representative or the person or persons to whom
the rights under this Agreement shall have been transferred by will or under the
laws of descent and distribution may exercise this Option giving notice of
exercise pursuant to Item 5.

5.Notice of the exercise of this Option in whole or in part shall be made to the
Company's stock plan administrator (which as of the date of this Agreement is
Smith Barney) via on-line trading, VRU, or Customer Service. Such notice of
exercise shall be accompanied by payment in full for the shares covered thereby.
Payment shall be in United States dollars and shall be made by official bank
check, certified check, or the equivalent. The Stock Award Resource Center shall
have discretionary authority to accept a personal uncertified check or bank
transfer in lieu of the foregoing methods of payment. Neither the Company nor
any of its subsidiaries or affiliates (hereafter collectively referred to as
"Dow"),, nor any of their directors, officers, employees, or agents shall be
liable for any delay in the issuance or receipt of any shares pursuant to this
Agreement.

6.Rights to vote and receive dividends on shares underlying the Options do not
accrue until stock certificates have been issued after exercise of the Options.

7.Nothing contained in this Agreement shall confer or be deemed to confer upon
you any right with respect to continuance as a Director.

8.Awardees will be deemed to have agreed to this Non-Qualified Stock Option
Agreement with the Company on the date on the reverse side of this Agreement. To
the extent that federal laws do not otherwise control, this Non-Qualified Stock
Option Agreement shall be governed by the law of Delaware and construed
accordingly. You may choose to reject this award by written notice delivered to
the Compensation Committee of the Company within ten business days after
receiving notice of the grant. Individuals who reject this Non-Qualified Stock
Option will not receive additional cash or non-cash compensation in lieu of the
Non-Qualified Stock Option. This Agreement expires when all Options granted
under this Agreement have been exercised or on the expiration date outlined on
the reverse side of this Agreement, whichever date is earlier.

68

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(w)

